Case 2:18-cv-10735-PDB-EAS ECF No. 119, PageID.3338 Filed 03/20/19 Page 1 of 28




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 TARA EDWARDS,

 Plaintiff,
                                          CASE NO. 2:18-cv-10735-PDB-EAS
 v.
                                          Hon. Paul D. Borman
 SCRIPPS MEDIA, INC., d/b/a
 WXYZ-TV,
 a Foreign Profit Corporation,            JURY DEMAND

 Defendant.
 ________________________________/
 MICHAEL N. HANNA (P81462)                ELIZABETH P. HARDY (P37426)
 MORGAN & MORGAN, P.A                     THOMAS J. DAVIS. (P78626)
 2000 Town Center                         KIENBAUM HARDY VIVIANO
 Suite 1900                               PELTON & FORREST P.L.C.
 Southfield, MI 48075                     280 N Old Woodward Ave., Suite 400
 Tel: (313) 251-1399                      Birmingham, MI 48009
 mhanna@forthepeople.com                  Tel: 248-645-0000
                                          ehardy@kohp.com
 GEOFFREY N. FIEGER (P30441)              tdavis@kohp.com
 FIEGER, FIEGER KENNEY &                  Attorneys for Defendant
 HARRINGTON, P.C.
 19390 West Ten Mile Road
 Southfield, MI 48075
 Tel: (248) 355-5555
 g.fieger@fiegerlaw.com
 Attorneys for Plaintiff



              PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION
                  FOR PROTECTIVE ORDER TO QUASH OR
                MODIFY PLAINTIFF’S 30(B)(6) NOTICE (D.E. 110)
Case 2:18-cv-10735-PDB-EAS ECF No. 119, PageID.3339 Filed 03/20/19 Page 2 of 28




                                  INTRODUCTION

       Defendant’s Motion is meritless and vexatious.          Plaintiff has served a

 textbook Fed.R.Civ.P. 30(b)(6) (hereinafter “30(b)(6)”) notice, conferred with

 Defendant for months to avoid unnecessary motion practice, and provided case law

 supporting each and every one of its textbook 30(b)(6) topics. In its Motion,

 Defendant cites the incorrect standard for 30(b)(6) notice, makes unfounded

 conspiratorial accusations concerning what they purportedly believe Plaintiff’s

 30(b)(6) notice is attempting to delve into and misrepresents the scope of its

 policies and practices in an effort to limit the notice based on illusory distinctions.

 Plaintiff repeatedly asked Defendant to specifically state its objections so that she

 could craft her notice in a mutually agreeable manner, but Defendant refused.1 In

 an effort to alleviate Defendant’s unfounded concerns and avoid unnecessary

 motion practice, Plaintiff amended the 30(b)(6) notice on two separate occasions,

 though she was not required to do so for her textbook topics, and provided case

 law supporting every topic in the 30(b)(6) notice, to no avail.

       Additionally, Defendant fails to specify serious injury or harm in its Motion

 that would justify a protective order.        Instead, Defendant raises generalized


 1
   See, e.g. D.E. 110-3 at p. 2 (“This is a standard 30b6 notice. For the third time, I
 am asking you to specifically outline what issues you take for each request, if
 any. I want this clear and on the record, that you are refusing to outline the
 specific issues you purportedly have and proposed resolution for said issues, and
 also refusing a conference call to discuss same.”)
                                           1
Case 2:18-cv-10735-PDB-EAS ECF No. 119, PageID.3340 Filed 03/20/19 Page 3 of 28




 objections that Plaintiff’s topics are overbroad or duplicative. However, Plaintiff

 has identified, with reasonable particularity, the topics for the 30(b)(6) witness(s).

 Defendant also incorrectly states that some topics seek information that is available

 elsewhere. Defendant clearly misunderstands the purpose of a 30(b)(6) deposition

 as it binds the corporation to its answers and no 30(b)(6) deposition has been

 conducted yet, so this information is not duplicative. The 30(b)(6) notice is proper,

 and the Defendant’s motion to quash should be denied.

                         PROCEDURAL BACKGROUND

       On December 13, 2018, Plaintiff served a 30(b)(6) notice containing

 textbook topics for an employment litigation case. See D.E. 110-1. On December

 22, 2018, Defendant sent an email correspondence regarding Plaintiff’s notice and

 made general make-work objections to Plaintiff’s entire notice that were

 substantively baseless. See D.E. 110-3 at 6. For example, Defendant took issue

 with the “corporate representative with the most knowledge” language, claiming

 that this language converts a 30(b)(6) notice to a Rule 30(b)(1) notice for a

 specific, unnamed person, and accused Plaintiff of “requesting 37 individual

 depositions”. Id. Clearly, the “corporate representative with the most knowledge”

 language is commonly utilized in 30(b)(6) notices, and Defendant’s accusations are




                                           2
Case 2:18-cv-10735-PDB-EAS ECF No. 119, PageID.3341 Filed 03/20/19 Page 4 of 28




 unfounded.2 While the first 30(b)(6) notice was proper, Plaintiff withdrew and

 amended the notice, including the removal of the “corporate representative with

 the most knowledge” language to alleviate Defendant’s concern that Plaintiff is

 attempting to circumvent the Court Order and “requesting 37 individual

 depositions” to avoid unnecessary motion practice. See D.E. 110-4.

       On January 30, 2019, Defendant again raised make-work generalized

 objections to the second 30(b)(6) notice. See D.E. 110-5 at 3. Plaintiff again

 conferred to clarify the narrow scope she seeks to examine in her 30(b)(6) notice,

 and even asked Defendant to “provide proposed amendments to the requests,” but

 Defendant refused. Id. at 2.3 On February 12, 2019, Plaintiff again agreed to

 amend the notice to avoid unnecessary motion practice and to alleviate

 Defendant’s hypothetical/non-existing concerns, and provided Defendant with

 Plaintiff’s Second Amended 30(b)(6) Notice (“30(b)(6) Notice”) attached to an

 email correspondence with legal authority supporting the 30(b)(6) topics. See

 February 12, 2019 Correspondence, attached as Ex. C; See also Plaintiff’s Second

 2
     See https://civilprocedure.uslegal.com/discovery/person-most-knowledgeable/,
 attached as Ex. A (“Rule 30(b)(6) of the Federal Rules of Civil Procedure is used
 by litigators as an instrument to take the testimony of the ‘person most
 knowledgeable’ about topics mentioned in the deposition notice.”)
 3
   For example, Defendant argued that the topics on their face are overbroad
 because they are not limited to WXYZ. See D.E. 110-3 at p. 1. However,
 investigator Storrs later testified that she was not even an employee of WXYZ, but
 was a HR business partner out of another Scripps-owned station in Ohio, and was
 able to conduct the 2015 investigation because Defendant’s HR policies are the
 same company-wide. See Erika Storrs Dep., attached as Ex. B p. 29-32.
                                         3
Case 2:18-cv-10735-PDB-EAS ECF No. 119, PageID.3342 Filed 03/20/19 Page 5 of 28




 Amended 30(b)(6) Notice, D.E. 110-6. Plaintiff’s revised 30(b)(6) notice limits

 the topics to WXYZ; provided that she is not seeking information concerning

 unrelated or privileged matters after the December 20 th hearing; identified specific

 topics pertaining to Defendant’s discovery responses in topic 15; and separately

 identify the information she seeks concerning the electronic discovery searches in

 Topic 19, while providing supporting case law. Id. Notwithstanding Plaintiff’s

 efforts, Defendant filed this frivolous motion, seeking to deny Plaintiff her right to

 depose a 30(b)(6) witness regardless of whether the topics are amenable.

                                     ARGUMENT

     I.      Defendant fails to identify serious injury to justify a protective order

          In order to issue a protective order, the moving party has the burden to show

 good cause. Reynolds v. Knox Cty. Gov't, 2018 WL 5023323, at *2 (E.D. Tenn.

 Oct. 16, 2018) (citing Nix v. Sword, 11 F. App’x 498, 500 (6th Cir. 2001)). To

 show good cause, the moving party “must articulate specific facts showing clearly

 defined and serious injury resulting from the discovery sought and cannot rely on

 mere conclusory statements.” Nix, 11 F. App’x at 500 (internal quotation marks

 and citation omitted) (emphasis added).4 Here, Defendant does not even cite to this



 4
   See also Murphy v. Kmart Corp., 255 F.R.D. 497, 502 (D.S.D. 2009), (quoting
 Pansy v. Borough of Stroudsburg, 23 F.3d 772, 786 (3d Cir. 1994)) (“Good cause
 is established on a showing that disclosure will work a clearly defined and serious
 injury to the party seeking disclosure. The injury must be shown with specificity.
                                            4
Case 2:18-cv-10735-PDB-EAS ECF No. 119, PageID.3343 Filed 03/20/19 Page 6 of 28




 standard but merely relies on conclusory allegations that Plaintiff’s 30(b)(6) notice

 is duplicative, overbroad, and irrelevant. Thus, Defendant fails to specify how the

 30(b)(6) notice causes harm or serious injury, and its Motion should be denied.

       Defendant also erroneously relies on the “painstaking specificity” standard

 for a 30(b)(6) notice.     “Courts have two lines of interpretation for the term

 reasonable particularity.” Mark Kosieradzki, 30(b)(6): Deposing Corporations,

 Organizations & the Government 137 (Trial Guides) (2016). The Eastern District

 of Michigan does not follow the “painstaking specificity” interpretation, but

 follows the less stringent standard, which requires the requesting party to

 “designate the areas of inquiry with reasonable particularity, and the corporation

 must designate and adequately prepare witnesses to address these matters.” Dow

 Corning Corp. v. Weather Shield Mfg., Inc., 2011 WL 4506167, at *4 (E.D. Mich.

 Sept. 29, 2011) (internal quotation marks and citation omitted); see also Pipefitters

 Local No. 636 Pension Fund v. Mercer Human Res. Consulting, Inc., 2007 WL

 1695572, at *1 (E.D. Mich. June 11, 2007).           Regardless, Plaintiff’s textbook

 30(b)(6) notice is sufficiently definite and reasonably particular to apprise

 Defendant of what information she is requesting. Additionally, Plaintiff conferred

 with Defendant for months and amended her notice on two separate occasions to

 further clarify the intended scope of her notice. Plaintiff seeks, as she is entitled to,

 Broad allegations of harm, unsubstantiated by specific examples or articulated
 reasoning, do not support a good cause showing.”)
                                            5
Case 2:18-cv-10735-PDB-EAS ECF No. 119, PageID.3344 Filed 03/20/19 Page 7 of 28




 a 30(b)(6) deponent of the Defendant corporation that will testify on its behalf.

 The purpose of such testimony, unlike an individual noticed for a deposition, is

 that it binds the corporation.    See Majestic Bldg. Maint., Inc. v. Huntington

 Bancshares Inc., 2018 WL 3358641, at *12 (S.D. Ohio July 10, 2018). Plaintiff’s

 limited 30(b)(6) notice is proportional to the needs of the case, and she is entitled

 to a 30(b)(6) deposition and as outlined in more detail below, Defendant has failed

 to show good cause for a protective order.

       A. The relevant policy topics (1-9) concerning the relevant policies in
          Defendant’s documentation are proper 30(b)(6) topics for inquiry

       Plaintiff’s topics 1-9 concern Defendant’s policies as outlined in its

 documentation are relevant to this case. See Ex D (Defendant’s 2014 Employment

 Handbook (“Emp. Hb.”)); Ex. E (2016 Emp. Hb.); Ex. F – (2017 Emp. Hb.); Ex.

 G (2018 Emp. Hb.); Ex. H (Defendant’s Progressive Discipline Toolkit (1)); Ex. I

 (Defendant’s’ Progressive Discipline Toolkit (2)); Ex. J (Defendant’s Zero-

 Tolerance Harassment Policy). Many of these topics overlap but are separately

 requested because Defendant’s Employment Handbook lists them separately. For

 example, Defendant separately categorizes its anti-harassment, equal employment

 opportunity, sexual harassment and retaliation, inappropriate communication,

 performance management (which includes corrective action policies in the

 handbook), progressive discipline, and effective remedial action policies. See Ex.

 D - J. Topics 1–5 in the 30(b)(6) notice tracks the categorization in Defendant’s
                                          6
Case 2:18-cv-10735-PDB-EAS ECF No. 119, PageID.3345 Filed 03/20/19 Page 8 of 28




 documents concerning anti-harassment policies. Plaintiff cannot, for example,

 limit her inquiry into Defendant’s “anti-harassment policy,” and allow Defendant

 to take the position that they do not need to answer questions regarding the

 harassment in the 30(b)(6) because Maddox’s conduct was not a violation of the

 “anti-harassment” policy, but rather a violation            of the “inappropriate

 communication” policy, which was not noticed.5 Regardless, unless Defendant

 takes a position that sexual harassment is not sexual harassment or makes other

 illusory distinctions for litigation purposes, the deposition inquiry into Topics 1–5

 should overlap, and once it is established that the same policies apply here, the

 same questions/answers will overlap and be incorporated by reference. Similarly,

 Topics 6 - 9 track the name of Defendant’s policies’ in its documentation. See Id.

 Defendant’s cannot in good faith argue that they are unable to discern what

 Plaintiff is seeking from the “plain language” of the notice. These policies are

 highly relevant to this matter, specifically identified, and Defendant’s witnesses

 thus far have not been able to answer critical questions regarding these policies.

       Defendant states that the disclaimer limiting these topics to the general

 application of the requested policies is confusing. However, Plaintiff’s counsel

 notified Defendant’s counsel that the disclaimer was included in to satisfy

 5
   Defendant denies that Maddox ever sexually harassed Plaintiff, but state that he
 violated company policy by engaging in “inappropriate conduct”. See Michael
 Murri Dep., D.E. 69-3 at p. 22:1-3 (Q: “Do you believe Malcom Maddox sexually
 harassed Tara Edwards?” A: “I believe there was inappropriate conduct.”).
                                           7
Case 2:18-cv-10735-PDB-EAS ECF No. 119, PageID.3346 Filed 03/20/19 Page 9 of 28




 Defendant’s stated concerns, and clarify the fact that Plaintiff does not seek

 specific information concerning unrelated matters or privileged materials.6

 Plaintiff seeks this information to establish how Defendant, in general, would or

 should proceed with a complaint of sexual harassment under its policies, which is

 necessary to establish that Defendant deviated from its policies during the

 investigation of Plaintiff’s complaint, and to establish pretext.

       Next, Defendant attempts to limit the temporal scope of these topics to only

 the 2015 Maddox investigation. However, the Court has already rejected this

 temporal scope argument for purposes of discovery. See D.E. 47 at 47. Plaintiff’s

 complaint focuses on the retaliation and hostile work environment she was made to

 endure after and as a result of Defendant’s failure to take effective remedial

 measures in the 2015 investigation, which led to her constructive discharge. See

 D.E. 1. Moreover, the harassment addressed in the 2015 investigation occurred

 before 2015, and Maddox’s untimely termination based on the sexual harassment

 occurred in 2018. Furthermore, Defendant’s policies in its employment handbook

 appear to be identical from 2014 to 2018, and Defendant, therefore, would only

 6
   See Ex. C at 5 (“As I indicated in our call last week, Plaintiff’s initial request did
 not seek specific information concerning unrelated matters or privileged
 materials. Nevertheless, in an effort to alleviate your concerns and avoid
 unnecessary motion practice, Plaintiff has amended the notice to include the
 following language to the topics that request application of policies: “This topic is
 limited to the general application of these policies, not their specific application in
 any other matter, and their application in this matter,” and specifically indicated
 throughout the notice that Plaintiff is not seeking privileged information.”)
                                            8
Case 2:18-cv-10735-PDB-EAS ECF No. 119, PageID.3347 Filed 03/20/19 Page 10 of 28




 need to testify as to any changes made to these policies from 2014 to 2018, if any.

 Accordingly, the requested time period, 2014 to 2018, is appropriate. See Murphy,

 255 F.R.D. at 510 (The court rejected defendant’s argument that plaintiff’s subject

 of examinations of a five year period was temporarily overbroad because plaintiff

 is entitled to discovery for a reasonable period of time before and after defendant’s

 alleged discriminatory conduct); See also Id. citing Sallis v. Univ. of Minn., 408

 F.3d 470, 478 (8th Cir. 2005) (In the Title VII context, “[c]ourts have frequently

 tailored discovery requests, as to historic company records, to encompass a

 reasonable time period, both before and after the discriminatory event bring

 alleged.”) (additional quotation marks and citation omitted); E.E.O.C. v. Woodmen

 of the World Life Ins. Society, 2007 WL 1217919 at *3 (D. Neb. March 15, 2007)

 (In cases involving claims of sexual harassment and discrimination, “discovery is

 typically limited to ... ‘a reasonable time before and after the discrimination

 complained of.’”) (quoting Mitchell v. Nat'l R.R. Passenger Corp., 217 F.R.D. 53,

 57 (D.D.C.2003)); Miles v. Boeing Co., 154 F.R.D. 117, 119 (E.D.Pa.1994).

       Plaintiff’s textbook policy topics are also proportional and narrowly tailored

 to a single location. Murphy, 255 F.R.D at 509-513 (holding that the employee

 was entitled to inquire into employer’s policies); see also Buck-Roberson v.

 Citibank Federal Savings Bank, 162 F.R.D. 338, 343 (N.D. Ill. 1995). In contrast,

 Defendant’s reliance on Prasad v. George Washington Univ., 323 F.R.D. 88


                                          9
Case 2:18-cv-10735-PDB-EAS ECF No. 119, PageID.3348 Filed 03/20/19 Page 11 of 28




 (D.D.C. 2017) as instructive is misplaced. In Prasad, the topics were much more

 extensive than the topics in Plaintiff’s current Rule 30(b)(6) notice. Defendant

 only cites a portion of the topics in Prasad but if read as a whole, the plaintiff in

 Prasad sought a deposition on various subject matters within a single topic request,

 and the other topic requests followed suit.       Id. at 98.   Defendant also cites

 Parrottino v. Bankers Life & Cas. Co., 2014 WL 1516195, at *5 (E.D. Mich. Apr.

 17, 2014) on the basis that a Rule 30(b)(6) topic on “[a]ll computer, software, and

 equipment policies; including the underlying rationale of those policies and an

 understanding of their practice/execution” as overbroad and unduly burdensome.

 However, Parrottino’s actual reasoning was that the topic was overbroad and

 unduly burdensome “given the potential number of computer, software, and

 equipment policies in place, notwithstanding the variety of topics those policies

 encompass, throughout Defendant’s organization nationwide.” Id. (emphasis

 added).   Here, Plaintiff does not seek policies for Defendant nationwide, but

 limited her request to information concerning the sole equipment policy and only

 for the location Plaintiff worked. Thus, the Rule 30(b)(6) topics are proportional.

       B. Topic 10 is relevant and proportional to the case

       Concerning Topic 10, Defendant argues that Plaintiff fails to allege a failure

 to promote claim related to an anchor position. However, Plaintiff’s Verified

 Complaint expressly alleges Defendant’s failure to promote as an adverse


                                          10
Case 2:18-cv-10735-PDB-EAS ECF No. 119, PageID.3349 Filed 03/20/19 Page 12 of 28




 employment action against Plaintiff. See D.E. 1 at ¶ 71. Moreover, Defendant

 takes Plaintiff’s testimony out of context. Defendant states that Plaintiff did not

 apply for a “promotion” while at WXYZ or indicate an interest in a promotion.

 However, Plaintiff’s testimony states:

       MS. HARDY--…You never expressed an interest with management
       in actually moving to another job in which you would be promoted,
       correct?
       MS. EDWARDS—Well, there was no job to be promoted to, so there
       was no opening. If there was an opening, then I would have had that
       conversation.

 See Tara Edwards Dep., attached as Ex. K, p. 437:1-7. Clearly anchor

 opportunities were available: Defendant promoted Maddox to the morning anchor

 spot. However, Defendant did not advise Plaintiff of this opportunity.

       Defendant also mischaracterizes Plaintiff’s testimony that she never inquired

 about why she did not fill in as an ad-hoc anchor after 2014. Plaintiff testified that

 she did raise these concerns with her supervisor, and inquired as to whether

 management viewed her differently or had confidence in her after she complained

 of the harassment in 2015. Id. at p. 308:3-21. 7 Defendant also argues that Manney


 7
   See also Id. at 272-273 (“I don't know how much they believed. In fact, when I
 would go to Barb, I would say, you don't believe that I had an affair with that man,
 do you? You don't believe that I had an affair with that man. I kept asking her
 because it was important to me that my bosses knew that I wasn't have an affair
 with that man. Because the last thing I wanted, I didn't want that to affect my
 career. I didn't want that to affect -- I was getting opportunities -- I was getting
 opportunities of fill-in anchor, I was doing a lot of other stuff at the station, and I
 stopped getting those things, and I just wanted to make sure that none of those
                                           11
Case 2:18-cv-10735-PDB-EAS ECF No. 119, PageID.3350 Filed 03/20/19 Page 13 of 28




 testified that it is difficult for a reporter to become a “rookie anchor” in a larger TV

 market.    However, Plaintiff previously worked as an anchor for WSMH, a

 weekend anchor at WNEM, and as a fill-in anchor at WXYZ prior to her

 manager’s knowledge of the sexually disparaging rumors, which stymied her

 growth. Id. at 103, 104, 152. Plaintiff also testified that she discussed anchor

 opportunities in her contract negotiations in 2015, and was hesitant to complain

 because she was “getting a chance to anchor . . . . and I had to get along with the

 person who I was getting that job with.” Id. at 182, 302. Plaintiff has sufficiently

 alleged her failure to promote claim and is entitled to information regarding

 anchor’s salaries to assist with her damages calculation. This topic is relevant and

 proportional, and Defendant may not unilaterally set limits as to what information

 has merits or relevance as it has repeatedly attempted to do. See D.E. 47, p. 5.

        C. Topics 11-14 concerning Maddox’s investigations and termination
           are proper

       Topics 11-14 concern Maddox’s complaints, investigations, and untimely

 termination. These topics are clearly relevant, and Plaintiff’s notice is reasonably

 particular such that the Court and Defendant can discern what Plaintiff is seeking


 decisions were being made because of - because of what Malcolm was saying. And
 I didn't want them to think that I would do something like that. I didn't want them
 to think that, on the company's dime, I was going down to West Palm and having
 an affair with that man. I didn't want them to think I was doing any of those
 things. My reputation is very important to me, and the only thing I ever wanted to
 do was clear my name.”)
                                           12
Case 2:18-cv-10735-PDB-EAS ECF No. 119, PageID.3351 Filed 03/20/19 Page 14 of 28




 from the plain language. Defendant’s arguments are meritless. Defendant argues

 that topics 11-14 seek to depose several individuals who have already been

 deposed, and support this argument with its reading of the “person with the most

 knowledge” language. To alleviate Defendant’s concerns, Plaintiff removed that

 standard language. It is up to Defendant to designate a witness to be prepared to

 testify to the subjects outlined in Plaintiff’s 30(b)(6) notice. If Defendant chooses

 a representative that has been deposed, its selection would not preclude the

 30(b)(6) deposition.   Contrary to Defendant’s assertion that this would be in

 violation of Rule 30(a)(2)(A)(ii)’s prohibition on multiple depositions of the same

 individual, Rule 30(b)(6) plainly states that it “does not preclude a deposition by

 any other procedure allowed by these rules.” See also Smith v. Gen. Mills, Inc.,

 2006 WL 7276959, at *6 (S.D. Ohio Apr. 13, 2006).

       In that same vein, Defendant argues that these topics are duplicative because

 Plaintiff has already obtained this information from the deposition of fact witnesses

 and received investigation documents. However, Defendant’s same argument was

 soundly rejected in Murphy where the court reasoned “[i]f the court were to adopt

 [defendant]’s position, then few Rule 30(b)(6) depositions would ever take

 place.…Simply put, it is not up to [defendant] to determine what discovery

 [plaintiff] needs.” 255 F.R.D. at *507 (internal quotation marks and citation

 omitted); see also, e.g., Majestic, 2018 WL 3358641 at *12 (“prior deposition


                                          13
Case 2:18-cv-10735-PDB-EAS ECF No. 119, PageID.3352 Filed 03/20/19 Page 15 of 28




 testimony from individual fact witnesses does not relieve a corporation from

 designating a corporate spokesperson in response to a Rule 30(b)(6) notice of

 deposition” (internal quotation marks and citation omitted); Abbott Lab. v. Alpha

 Therapeutic Corp., 2001 U.S. Dist. LEXIS 8540, *5–6 (N.D.Ill. Jan. 31, 2001)

 (“this Court finds that Abbott has the right to question [witnesses] as Rule

 30(b)(6) witnesses on all matters relating to the Rule 30(b)(6) subjects for which

 [the corporation] has designated them, regardless of whether the same or similar

 questions were asked at their fact depositions.”)

       Moreover, Plaintiff has not obtained substantive responses for these topics in

 the depositions conducted. For example, Defendant has thus far failed to explain

 why Defendant chose not to terminate Maddox in 2015. If Defendant takes the

 position that its reasoning is privileged, Defendant can simply object to the

 question and claim the privilege during the 30(b)(6). But Plaintiff is entitled to

 know if Defendant is willing to bind itself to this privilege claim, thereby avoiding

 a scenario where Defendant later waives this privilege claim at trial and ambushes

 Plaintiff with an alternative explanation.

       Defendant cites Snoddy v. City of Nacogdoches, 98 F. App’x 338, 340 (5th

 Cir. 2004) for support of its request to quash the 30(b)(6) deposition as

 unreasonable, cumulative and duplicative. However, Defendant fails to note that

 “[t]he district court also observed that these witnesses were provided by the


                                              14
Case 2:18-cv-10735-PDB-EAS ECF No. 119, PageID.3353 Filed 03/20/19 Page 16 of 28




 [defendant] under Rule 30(b)(6).” Snoddy, 98 F. App’x at 340, n 2. Here, the

 witnesses that have already been deposed have not been provided for under Rule

 30(b)(6). This distinction between a fact witness and 30(b)(6) witness is significant

 as it was illustrated in Smith, 2006 WL 7276959, at *5, (quoting Sabre v. First

 Dominion Capital, LLC, 2002 U.S. App. LEXIS 22193, *7–8 (S.D.N.Y. Nov. 7,

 2002)) that “[t]he testimony of a witness noticed as an individual does not bind an

 entity as a 30(b)(6) witness does.” Smith further provided that:

       Courts have soundly rejected [defendant]'s argument that prior
       deposition testimony from individual fact witnesses relieves a
       corporation from designating a corporate spokesperson in response to
       a Rule 30(b)(6) notice of deposition. See, e.g., Foster–Miller, Inc. v.
       Babcock & Wilcox Canada, 210 F.3d 1, 17 (1st Cir.2000) (imposing
       sanctions and fees for refusing to produce 30(b)(6) witnesses because
       the issuing party “had in early stages of the case already deposed the
       employees”); Commodity Futures Trading Comm. v. Midland Rare
       Coin Exch. Inc., Case No. 97–7422–CIV, 1999 U.S. Dist. LEXIS
       16939, *9–10 (S.D.Fla. July 28, 1999) (Rule 30 allows deposition of
       witness in her individual capacity and in corporate capacity because
       the depositions serve distinct purposes, impose different obligations
       and involve different ramifications). … [a] deposition pursuant to
       Rule 30(b)(6) is substantially different from a witness’s deposition as
       an individual. A 30(b)(6) witness testifies as a representative of the
       entity, his answers bind the entity and he is responsible for providing
       all the relevant information known or reasonably available to the
       entity. Thus, the fact that individually named witnesses have testified
       concerning a subject is generally no obstacle to a 30(b)(6) deposition
       on the same subject.

 Id. at *5 (internal quotation marks and citation omitted). Accordingly, this Court

 should reject Defendant’s argument that Plaintiff may not seek a 30(b)(6)

 deposition because she seeks duplicative information provided by fact witnesses.
                                          15
Case 2:18-cv-10735-PDB-EAS ECF No. 119, PageID.3354 Filed 03/20/19 Page 17 of 28
Case 2:18-cv-10735-PDB-EAS ECF No. 119, PageID.3355 Filed 03/20/19 Page 18 of 28




 corporation's electronic document storage and retrieval systems, in order to ensure

 that discovery was diligently completed.” Ideal Aerosmith, Inc. v. Acutronic USA,

 Inc., 2008 WL 4693374, at *3 (W.D. Pa. Oct. 23, 2008); See also Ballentine v. Las

 Vegas Metro. Police Dep’t, 2016 WL 2743504, at *6 (D. Nev. May 9, 2016)

 (sanctioning defendant for failing to make a good faith effort to furnish a qualified

 30(b)(6) designee to respond to requests concerning efforts made to locate

 responsive documents); Vennet v. Am. Intercontinental Univ. Online, 2007 WL

 4442321, at *4 (N.D. Ill. 2007) (holding that plaintiffs are entitled to conduct a

 Rule 30(b)(6) deposition concerning defendant's document retention and

 destruction practices); Doe v. D.C., 230 F.R.D. 47, 56 (D.D.C. 2005) (“Rule

 26(b)(1) may be construed to allow for discovery of document production policies

 and procedures in allowing ‘[p]arties [to] obtain discovery regarding any matter,…

 including the existence, description, nature, custody, condition, and location of

 any…documents.’ Fed.R.Civ.P. 26(b)(1). Plaintiff may, therefore, request

 information as to the ‘existence,’ ‘custody,’ or ‘condition’ of documents, thereby

 establishing defendant's policies and procedures of document retention and

 production.”); Stewart Title Guar. Co. v. Credit Suisse, 2014 WL 7186805, at *1

 (D. Idaho Dec. 16, 2014).

       Defendant’s unduly burdensome arguments concerning topics 15 and 19 are

 also meritless. Concerning topic 15, Defendant’s Responses to all of the requested


                                          17
Case 2:18-cv-10735-PDB-EAS ECF No. 119, PageID.3356 Filed 03/20/19 Page 19 of 28




 RFPs refer back to its responses to RFP Nos. 12, 14, 15, 21, 22, 27, 30, 31, 36, 41.

 See D.E. 31-8. Thus, Defendant takes the position that the searches it conducted

 for the 10 aforementioned requests sufficiently respond to all of the requests

 outlined in 30(b)(6) topic 15, and Plaintiff’s inquiry into ten searches is not unduly

 burdensome. Concerning topic 19, Defendant only conducted three electronic

 searches in response to RFP 21, 27, 30, and refers Plaintiff to its objections and

 responses to these three RFPs in response to all other RFPs.            See id. Thus,

 Defendant takes the position that it’s electronic searches for these three requests

 sufficiently responds to all of the discovery requests, and Plaintiff’s inquiry into

 three searches is not unduly burdensome. The subcategories outlined in topic 19

 are also textbook 30(b)(6) inquiries concerning electronic discovery.

       Moreover, there is no requirement that a 30(b)(6) deposition be limited to

 one deponent if necessary. “[Defendant] must designate more than one deponent if

 necessary in order to respond to the relevant areas of inquiry specified by the party

 requesting the deposition.” Wicker v. Lawless, 278 F. Supp. 3d 989, 1000 (S.D.

 Ohio 2017), (quoting 7–30 Moore's Federal Practice—Civil § 30.25 (2016)).

       Finally, Defendant asserts that it has produced plenty of information, which

 is false, but regardless it is not up to Defendant to determine when discovery is




                                          18
Case 2:18-cv-10735-PDB-EAS ECF No. 119, PageID.3357 Filed 03/20/19 Page 20 of 28




 enough or unilaterally decided the relevance of discovery.8 Plaintiff is entitled to

 this information sought in topics 15 and 19.

       E. Topics 16 and 17 relating to Defendant’s Answer and Affirmative
          Defenses are well recognized as proper 30(b)(6) topics

       Plaintiff is entitled to discovery concerning the underlying facts and

 evidence supporting Defendant’s Answer and Affirmative Defenses.                See Un.

 Techs. Motor Sys., Inc. v. Borg-Warner Auto., Inc.,1998 WL 1796257, at *1 (E.D.

 Mich. Sept. 4, 1998) (Concerning a 30(b)(6) notice that lists, inter alia, “eighteen

 subject areas, primarily related to the facts underlying the allegations in the

 plaintiff's complaint and its affirmative defenses,” the Court held that “It is beyond

 serious question that Borg–Warner is entitled to conduct discovery with regard to

 the subject areas listed in it's 30(b)(6) deposition notices. In an action of this type, a

 defendant is entitled to know what the plaintiff's position at trial will be on these

 subjects. A defendant may properly inquire about the nature and extent of the

 plaintiff's contentions, both factual and legal.”); See also Pugliese v. I. C. Sys., Inc.,

 2010 WL 11545062, at *12 (E.D. Mich. July 21, 2010) (Denying Defendant’s

 Motion for Protective Order while concluding “that plaintiffs are entitled to

 8
   Defendant’s recent court-ordered electronic production confirms the fact that the
 2015 investigative file it produced was incomplete. See Composite Ex. L;
 Compare to D.E. 41-2. Clearly, the Court-Ordered electronic search should not
 have captured new documents related to the 2015 investigation, which Defendant
 represented was previously produced in its entirety. Plaintiff is entitled to inquire
 to see if additional documents not captured by the electronic search exist, since it is
 now confirmed that the initial 2015 production was incomplete.
                                            19
Case 2:18-cv-10735-PDB-EAS ECF No. 119, PageID.3358 Filed 03/20/19 Page 21 of 28




 examine a Rule 30(b)(6) witness on the following: 11. Any and all other

 information related to the factual basis for Corporate Defendant's Answer; 12. Any

 and all other information related to Corporate Defendant's defenses contained in its

 Answer . . . I note defendants' specific argument that ‘the information in

 question—the factual basis for the Answer to the various allegations in plaintiffs'

 Complaint—is within the cognizance of fact witnesses whom Plaintiffs have

 already [been] deposed.’ . . . However, I decline to put a limitation on Deposition

 Topic No. 11 on this basis.”); Majestic, 2018 WL 3358641, at *6; Babcock Power,

 Inc. v. Kapsalis, 2016 WL 6804909, at *2 (W.D. Ky. Nov. 16, 2016) (“The Court

 agrees that plaintiffs’ Rule 30(b)(6) deponent(s) is not required to give expert

 testimony; rather, the deponent must have knowledge of the factual basis for

 plaintiffs’ claims.” (emphasis in original);    Smith, 2006 WL 7276959, at *3

 (“Numerous courts have ruled that a Rule 30(b)(6) notice of deposition that seeks

 the factual bases for another party's claims or defenses is proper.”) (citing cases).

 Even the case Defendant cites notes that “[i]t is proper, of course, to inquire about

 the material facts supporting specific factual matters raised in the pleadings.”

 Grynberg v. Total S.A., 2006 WL 1186836, at *7 (D. Colo. May 3, 2006).

       Defendant seeks a protective order to prevent Plaintiff from inquiring into

 the facts and evidence supporting Defendant’s affirmative defenses, claiming that

 it invades counsel’s mental processes. As a threshold matter, topics 16 and 17 do


                                          20
Case 2:18-cv-10735-PDB-EAS ECF No. 119, PageID.3359 Filed 03/20/19 Page 22 of 28
Case 2:18-cv-10735-PDB-EAS ECF No. 119, PageID.3360 Filed 03/20/19 Page 23 of 28




 notices routinely provide for facts underlying Defendant’s answer and affirmative

 defense. See Smith, 2006 WL 7276959, at *3.

       F. Topic 18 concerning Defendant’s legal hold process is well
          recognized as proper a 30(b)(6) topic

       Courts in this district and beyond recognize that 30(b)(6) topics concerning

 litigation hold are proper. See Parrottino v. Bankers Life & Cas. Co., 2014 WL

 1516195, at *5 (E.D. Mich. Apr. 17, 2014) (“Ordering Defendant to designate a

 corporate representative to testify to Plaintiff's Rule 30(b)(6) Topic Nos. . . 49”,

 which states “[Defendant's] document retention and destruction policies, including

 by [sic] not limited to the retention and destruction of ESI, and any instructions or

 efforts made to preserve documents in this litigation, including any litigation

 hold.”); See also Little Hocking Water Ass'n, Inc. v. E.I. Du Pont de Nemours &

 Co., 2013 WL 1196606, at *13 (S.D. Ohio Mar. 25, 2013); In re Zurn Pex

 Plumbing Prods. Liab. Litig., 2008 WL 5104173 (D.Minn. Nov. 26, 2008) (same).

       Tellingly, Defendant failed to provide any authority whatsoever denying a

 motion to compel or issuing a protective order for a 30(b)(6) notice concerning

 legal hold, and invite this Court to break from established precedent. Worse, the

 only case it cites that discusses legal holds in 30(b)(6) depositions, Beaudry v.

 TeleCheck Servs., Inc., 2013 WL 12355782, at *2 (M.D. Tenn. Mar. 31, 2013,

 affirms the relief Plaintiff seeks. To demonstrate Defendant’s deceptive briefing,

 Plaintiff will provide the entire discussion Defendant references in its brief:
                                           22
Case 2:18-cv-10735-PDB-EAS ECF No. 119, PageID.3361 Filed 03/20/19 Page 24 of 28




          The defendants assert that the defendants’ document retention policies
          and procedures, particularly relating to litigation hold notices, is not
          relevant to any of the issues in this case. The defendants are correct
          that such issues are not relevant to the merits of the case. However,
          they are relevant to a potential issue of spoliation in light of the
          plaintiff’s assertions of missing or incomplete data production. The
          fact of a litigation hold is not privileged or protected by work product.
          In contrast, the mental thought processes of lawyers authoring and
          promulgating litigation holds is privileged or protected. The
          defendants are emphatic that Ms. Williams is not the only person who
          can testify about the defendants’ document retention policies and
          procedures. Although Mr. Ahles may not have been particularly well-
          versed, the Court takes the defendants at their word. The plaintiff
          should be entitled to depose a person or persons knowledgeable
          about the retention policies and procedures in general and the
          specific litigation holds placed in this case. The Court assumes
          that such a deposition would be conducted pursuant to Rule
          30(b)(6) of the Federal Rules of Civil Procedure and that the
          defendants would adequately prepare such a witness who would
          be fully knowledgeable about the matters designated by the
          plaintiff. If, however, no such deponent exists other than Ms.
          Williams, the Court will reconsider requiring Ms. Williams to be
          deposed about when litigation holds were made in this case, what the
          litigation hold required, and to whom the litigation hold was provided.

 Id. at 2. (emphasis added). Defendant did not take sufficient steps to preserve and

 produce evidence in this case, including Maddox’s work phone. For this reason,

 Plaintiff seeks information relating to Defendant’s legal hold process, and specific

 steps that were taken to implement the hold. Plaintiff also explicitly states that

 topic 18 “specifically excludes any attorney-client and/or work product protected

 conversations,” and Defendant’s objections are therefore meritless. See D.E. 110-5.

    II.      This Court should deny Defendant’s proposed limitations because
             they are without merit and not ripe for review.


                                             23
Case 2:18-cv-10735-PDB-EAS ECF No. 119, PageID.3362 Filed 03/20/19 Page 25 of 28




       Defendant sets forth several proposed limitations that are improper and/or

 not ripe for review.    Defendant’s request to prohibit theoretical questions is

 nonsensical; “[t]here is no prohibition against asking hypothetical questions of a

 lay witness during a deposition.” Troutman v. Louisville Metro Dep't of Corr.,

 2018 WL 3041079 at *5 (W.D. Ky. June 19, 2018) (citing Miller v. Vill. of

 Pinckney, 2008 WL 4190619, at *1 (E.D. Mich. Sept. 9, 2008)); see also Active

 Sports Lifestyle USA, LLC v. Old Navy, LLC, 2013 WL 1459893, at fn5 (C.D. Cal.

 Apr. 8, 2013) (“Responding to a hypothetical posed by the magistrate judge . . . .

 counsel for Old Navy agreed that the company's 30(b)(6) witness would be able

 and willing to answer appropriate questions on such topics.”); Dent v. U.S. Tennis

 Association, 2010 WL 1286391, at *1 (E.D.N.Y. 2010); Namoury v. Tibbetts, 2007

 WL 638436, at *3 (D. Conn. Feb. 27, 2007). Additionally, the “hypothetical”

 questions in Fernandez’s deposition are actually based on facts on the record.10 It

 is critical that Plaintiff be permitted to establish to compare what should have

 happened based on Defendant’s own policies, with what actually happened.

       Defendant’s second limitation is also not yet ripe for review. The 30(b)(6)

 deposition has yet to occur and thus, the Court lacks jurisdiction to rule on this

 matter. See Deja Vu of Nashville, Inc. v. Metro. Gov't of Nashville & Davidson

 10
   Compare D.E. 110 at 20 and Defendant’s Investigative Findings, D.E. 41-2 at 2
 (“(Malcom” told me that when (him and Plaintiff) were at MMJ U he and her were
 having sex from that point on. He was talking to everyone about it. I totally went
 away from her b/c I thought it was gross for having sex with a married man.”)
                                         24
Case 2:18-cv-10735-PDB-EAS ECF No. 119, PageID.3363 Filed 03/20/19 Page 26 of 28




 Cty., Tennessee, 274 F.3d 377, 399 (6th Cir. 2001).         While Plaintiff has no

 intention of exceeding the seven-hour limitation, if the deposition does run over

 seven hours based on Defendant’s conduct or otherwise, Plaintiff can seek an

 extension of time if necessary. See Fed. R. Civ. P. 30(d)(1). Moreover, it is well

 established that a 30(b)(6) deponent is required to answer questions based on their

 personal capacity.

        Finally, this Court should deny Defendant’s request that the deposition take

 place at Defendant’s counsel’s office.        “A party may unilaterally choose the

 location for a deposition of the opposing party.” Powerhouse Licensing, LLC v.

 Checkfree Servs., Corp., 2013 WL 5874814, at *2 (E.D. Mich. Oct. 30, 2013); see

 also Fed. R. Civ. P. 30(b)(1). While Defendant is correct that the general place of

 location for a 30(b)(6) deposition is the corporation’s residence or place of

 business, Defendant does not want the deposition to take place at the WXYZ

 station.   Therefore, as the party seeking the deposition, Plaintiff noticed this

 deposition to be conducted at Plaintiff’s counsel office, which is a half mile away

 from the WXYZ station.

                                    CONCLUSION

        Plaintiff respectfully requests that the Court deny Defendant’s motion for a

 protective order quashing or modifying Plaintiff’s 30(b)(6) notice.




                                          25
Case 2:18-cv-10735-PDB-EAS ECF No. 119, PageID.3364 Filed 03/20/19 Page 27 of 28




                                            Respectfully submitted,

                                            /s/ Michael N. Hanna
                                            MICHAEL N. HANNA (P81462)
                                            MORGAN & MORGAN, P.A.
                                            2000 Town Center, Suite 1900
                                            Southfield, MI 48075
                                            (313) 739-1950
                                            mhanna@forthepeople.com

                                            Attorney for Plaintiff

 Dated: March 20, 2019




                                       26
Case 2:18-cv-10735-PDB-EAS ECF No. 119, PageID.3365 Filed 03/20/19 Page 28 of 28




                          CERTIFICATE OF SERVICE

        I hereby certify that on March 20, 2019, I electronically filed the foregoing
 document with the Clerk of the Court using the ECF system which will send
 notification of such filing to counsel of record.




                                                /s/ Michael N. Hanna
                                                MICHAEL N. HANNA




                                           27
